UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:February 29, 2012 Date of reporting period:February 29, 2012 Item 1. Reports to Stockholders. NIEMANN TACTICAL RETURN FUND The Fund is a series of Advisors Series Trust. www.ncmfunds.net ANNUAL REPORT February 29, 2012 Niemann Tactical Return Fund Annual Review March 31, 2012 Dear Shareholder, For the twelve months ended February 29, 2012, the Niemann Tactical Return Fund’s Class A shares returned -12.55% (without the effect of sales charges) and the Fund’s Class C shares returned -13.19% (without the effect of sales charges).By comparison, for the same period, the Barclays Capital Global Aggregate Bond Index returned 6.52%, the Russell 3000® Index returned 4.45% and the MSCI EAFE Index returned -7.45%. The twelve months ended February 29, 2012 proved to be one of the most difficult environments possible for tactical asset allocation managers. Few investments worked for long and a lot of positions that are historically uncorrelated moved aggressively up or down in tandem. This “perfect storm” environment made it unusually challenging to reduce risk with diversification and to invest in trends that would last. In fact, 2011 was one of the most volatile years on record, where 90% of stocks moved in the same direction 69 out of the approximately 250 total trading days during the year, according to the Wall Street Journal. That’s about 1 in every 4 days and more than 2008 and 2009 combined. And 2008 and 2009 were crazy years! When market volatility is high for long periods and everything is moving in the same direction, it’s easy to get false reads on trends as investors resort to trading on short-term news headlines instead of long-term fundamentals. Additionally, 2011 was a year packed with market-moving headlines. As you might recall, the equity markets around the globe took quite a hit in March from the natural disaster in Japan. As a result, the markets fell through key support levels, but then they quickly recovered in April. The rebound put the intermediate-term trend data we watch closely back on solid ground. However, volatility exploded in May and June and took the markets lower again. The markets were clearly showing signs of severe fatigue: upward momentum was unraveling, money flows into the market were disappearing and economic data both in the U.S. and globally were starting to slow. Even China was showing signs of stress. As one would expect with a tactical style of investing, the Fund became more defensively positioned with higher cash levels and defensive-sector allocations as market risk increased. Not long after, however, Federal Reserve Chairman Ben Bernanke assured investors that policy makers would be “prepared to take additional action, if conditions warranted,” and news about the Greek debt problem suddenly turned optimistic. The equity markets roared with enthusiasm (S&P 500® Index jumped 6%) in the final week of June. The big spike triggered another false bullish read in the intermediate trend and in some of our metrics. As the summer continued, it became more apparent to us that the market was indeed suffering from serious structural problems and risk was therefore higher than indicated.After the short-lived rebound at the end of June, we quickly lowered exposure to equities in the Fund once again and became as defensive as ever since the inception of the Fund. 2 We not only added to cash but also took opportunities with some inverse positions and added significant exposure to the U.S. and global bond markets. After all, there were numerous reasons for the market to become skittish: the U.S. debt downgrade, continuing European sovereign debt issues, the debt ceiling fiasco in Washington, D.C., and of course, further deterioration in global economic data. In August, equity markets around the world experienced intensified stress and volatility.Headline risk regarding European debt and a looming global recession took its toll on investors psychologically, and markets around the world fell very far, very fast.The Fund continued to be positioned very defensively, which made a lot of sense from a risk management standpoint. Bonds, defensive sectors (such as utilities), and some inverse ETFs helped the Fund hold its own for the month and helped protect against losses. In the fall season, the equity markets continued to exhibit excessive volatility, but the big correction phase ended as the markets started to trade within a tighter trading range. As a result, a base formed in September and the markets began to recover and ultimately they surged substantially higher after central banks around the world pumped massive amounts of liquidity into the system and continued to hold interest rates artificially low. Had it not been for yet another massive intervention from governments and central banks around the world, the markets likely would have fallen apart again and losses could have been substantial. After all, the U.S. was showing signs of a double-dip recession, China was potentially heading for a hard landing, Europe’s debt mess was threatening to spread and U.S. government debt was exploding. These concerns, coupled with the downside move in the equity markets in early October, led us to underweight equities during the final three months of 2011 to control risk.This hurt the Fund’s relative performance as the stock markets around the world (especially in the U.S.) rallied rapidly and sharply during the final three months.That’s the bad news. The good news is that while 2011 was a “perfect storm” and worst-case scenario for tactical strategies, 2012 thus far has been the opposite. Market volatility has suddenly vanished, correlations have normalized and investors are once again focusing on fundamentals. In fact, Bloomberg reported that equity, bond and currency markets are now the calmest since 2007. As a result, we have been able to structure the Fund’s holdings with diversified sources of strength and profit potential should trends carry on. If the market can continue to behave normally throughout the year, we think performance strength can last. However, we can’t ignore the possibility that the markets could become manic-depressive again when central banks and governments stop artificially stimulating markets. If that happens, we think that we should be much better prepared. Here’s why: After spending several months dissecting the data from the excessively volatile, high correlation phase and carefully evaluating potential solutions for these types of scenarios, we are proud to announce that we implemented what we feel are some ground breaking upgrades on February 1st. The upgrades are designed to better handle periods like last year without missing out on too much performance potential. 3 At the moment, we are enjoying a substantially smoother overall market environment compared to 2011. This is allowing us to identify trends that should have more consistency and less risk. Looking forward, we are optimistic that our improved process should have the ability to capture more performance in uptrend cycles while still helping to preserve capital in big downtrend phases. Truly yours, The Niemann Team Past performance is not a guarantee of future results. The opinions expressed above are those of the advisor, are subject to change, and should not be considered investment advice. Diversification does not assure a profit nor protect against loss in a declining market. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. The Fund will bear its share of the fees and expenses of underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds. Investments in exchange-traded funds (ÒETFsÓ) are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (ÒNAVÓ), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The MSCI EAFE (Morgan Stanley Capital International, Europe, Australia and Far East) Index is an unmanaged index of over 1,000 foreign common stock prices including the reinvestment of dividends. It is widely recognized as a benchmark for measuring the performance of international value funds. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Barclays Capital Global Aggregate Bond Index provides a broad-based measure of the global investment grade fixed-rate debt markets. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Correlation is a statistical measure of how two securities move in relation to each other. The Niemann Tactical Return Fund is distributed by Quasar Distributors, LLC. 4 NIEMANN TACTICAL RETURN FUND Comparison of the change in value of a $10,000 investment in the Niemann Tactical Return Fund – Class A Shares vs the Barclays Capital Global Aggregate Bond Index, MSCI EAFE Index, Russell 3000® Index and the Blended Index1 Average Annual Total Return: One Year Since Inception2 Niemann Tactical Return Fund – Class A Shares (with sales load) -16.92% -6.87% Niemann Tactical Return Fund – Class A Shares (without sales load) -12.55% -4.33% Niemann Tactical Return Fund – Class C Shares (with CDSC) -14.05% -5.04% Niemann Tactical Return Fund – Class C Shares (without CDSC) -13.19% -5.04% Barclays Capital Global Aggregate Bond Index 6.52% 6.97% MSCI EAFE Index -7.45% 2.47% Russell 3000® Index 4.45% 10.76% Blended Index1 1.33% 7.07% Total Annual Fund Operating Expenses: Class A Shares – 5.93%; Class C Shares – 6.23% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-626-6080. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.00% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge. Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held less than 90 days.If it did, total returns would be reduced. This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Barclays Capital Global Aggregate Bond Index provides a broad-based measure of the global investment grade fixed-rate debt markets. The MSCI EAFE (Morgan Stanley Capital International, Europe, Australia and Far East) Index is an unmanaged index of over 1,000 foreign common stock prices including the reinvestment of dividends. It is widely recognized as a benchmark for measuring the performance of international value funds. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. 1 The Blended Index is a combination of one-third of the Russell 3000® Index, one-third of the BarclaysCapital Global Aggregate Bond Index, and one-third of the MSCI EAFE Index. 2 The Fund commenced operations on March 29, 2010. 5 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – February 29, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Niemann Tactical Return Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/11 – 2/29/12). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 2.50% per the operating expenses limitation agreement for the Niemann Tactical Return Fund – Class A shares and the Niemann Tactical Return Fund – Class C shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the Example below.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 6 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – February 29, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/11 2/29/12 9/1/11 – 2/29/12* Class A Shares Actual $ 8.75 Hypothetical (5% return $ 8.77 before expenses) Class C Shares Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 182 (days in most recent fiscal half-year) / 366 days to reflect the one-half year expense. The annualized expense ratios of the Niemann Tactical Return Fund – Class A Shares and the Niemann Tactical Return Fund – Class C Shares are 1.75% and 2.50%, respectively. ALLOCATION OF PORTFOLIO ASSETS – February 29, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 7 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at February 29, 2012 Shares COMMON STOCKS – 25.34% Value Automotive Parts, Accessories, and Tire Stores – 0.57% America’s Car-Mart, Inc. (a) $ Beverage Manufacturing – 0.54% Monster Beverage Corp. (a) Building Material and Supplies Dealers – 1.10% Fastenal Co. Home Depot, Inc. Clothing Stores – 0.53% Ross Stores, Inc. Computer Systems Design and Related Services – 1.00% Sourcefire, Inc. (a) SPS Commerce, Inc. (a) Cut and Sew Apparel Manufacturing – 0.49% Oxford Industries, Inc. Data Processing, Hosting, and Related Services – 0.49% HMS Holdings Corp. (a) Electrical and Electronic Goods Merchant Wholesalers – 1.07% W.W. Grainger, Inc. TESSCO Technologies, Inc. Electronics and Appliance Stores – 0.61% REX American Resources Corp. (a) Fruit and Tree Nut Farming – 0.50% Calavo Growers, Inc. Full-Service Restaurants – 1.10% Buffalo Wild Wings, Inc. (a) Domino’s Pizza, Inc. (a) The accompanying notes are an integral part of these financial statements. 8 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at February 29, 2012, Continued Shares COMMON STOCKS – 25.34%, Continued Value Gasoline Stations – 0.53% Susser Holdings Corp. (a) $ Health and Personal Care Stores – 0.48% Ulta Salon, Cosmetics & Fragrance, Inc. (a) Insurance and Employee Benefit Funds – 1.05% AMERIGROUP Corp. (a) Centene Corp. (a) Insurance Carriers – 0.47% Stewart Information Services Corp. Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) – 0.43% Winmark Corp. Management of Companies and Enterprises – 0.53% Citizens Republic Bancorp, Inc. (a) Medical Equipment and Supplies Manufacturing – 0.51% Endologix, Inc. (a) Motion Picture and Video Industries – 0.68% Lions Gate Entertainment Corp. (a)(b) Navigational, Measuring, Electromedical, and Control Instruments Manufacturing – 0.48% Cepheid, Inc. (a) Office Administrative Services – 0.52% Advisory Board Co. (a) Oil and Gas Extraction – 0.63% Atlas Energy LP Other General Merchandise Stores – 0.54% Tractor Supply Co. Other Investment Pools and Funds – 0.54% Main Street Capital Corp. Other Support Services – 0.71% Liquidity Services, Inc. (a) The accompanying notes are an integral part of these financial statements. 9 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at February 29, 2012, Continued Shares COMMON STOCKS – 25.34%, Continued Value Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing – 0.60% Terra Nitrogen Co. LP $ Pharmaceutical and Medicine Manufacturing – 6.21% Affymax, Inc. (a) Akorn, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Amylin Pharmaceuticals, Inc. (a) Elan Corp. PLC – ADR (a) Jazz Pharmaceuticals, Inc. (a)(b) Pharmacyclics, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Spectrum Pharmaceuticals, Inc. (a) ViroPharma, Inc. (a) Pipeline Transportation of Crude Oil – 0.54% Sunoco Logistics Partners LP Pulp, Paper, and Paperboard Mills – 0.48% Orchids Paper Products Co. Semiconductor and Other Electronic Component Manufacturing – 0.45% RDA Microelectronics, Inc. – ADR (a) Soap, Cleaning Compound, and Toilet Preparation Manufacturing – 0.51% Hi-Tech Pharmacal Co., Inc. (a) Water, Sewage and Other Systems – 0.51% Cia de Saneamento Basico do Estado de Sao Paulo – ADR TOTAL COMMON STOCKS (Cost $6,183,490) The accompanying notes are an integral part of these financial statements. 10 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at February 29, 2012, Continued Shares EXCHANGE-TRADED FUNDS – 67.20% Value First Trust Health Care AlphaDEX Fund $ First Trust NYSE Arca Biotechnology Index Fund (a) iShares iBoxx High Yield Corp. Bond Fund ETF (a) iShares MSCI Brazil Index Fund iShares MSCI Malaysia Index Fund iShares MSCI South Korea Index Fund iShares MSCI South Africa Index Fund iShares MSCI Sweden Index Fund Market Vectors Emerging Markets Local Currency Bond Market Vectors Pharmaceutical ETF (a) PowerShares Build America Bond Portfolio SPDR DB International Government Inflation-Protected Bond ETF SPDR Russell/Nomura Small Cap Japan ETF SPDR S&P Retail ETF Technology Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $17,960,279) SHORT-TERM INVESTMENTS – 5.41% Invesco STIT – Liquid Assets Portfolio – Institutional Class, 0.15% (c) TOTAL SHORT-TERMINVESTMENTS (Cost $1,449,369) Total Investments in Securities (Cost $25,593,138) – 97.95% Other Assets in Excess of Liabilities – 2.05% NET ASSETS – 100.00% $ ADRAmerican Depositary Receipt ETFExchange-Traded Fund (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of February 29, 2012. The accompanying notes are an integral part of these financial statements. 11 NIEMANN TACTICAL RETURN FUND STATEMENT OF ASSETS AND LIABILITIES at February 29, 2012 ASSETS Investments in securities, at value (identified cost $25,593,138) $ Cash Receivables Fund shares issued Investment securities sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Securities purchased 12b-1 fees Fund shares redeemed Audit fees Transfer agent fees and expenses Advisory fees Administration fees Fund accounting fees Shareholder servicing fees Legal fees Shareholder reporting Custody fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 12 NIEMANN TACTICAL RETURN FUND STATEMENT OF OPERATIONS For the Year Ended February 29, 2012 INVESTMENT INCOME Income Dividends (Net of foreign tax withholdings of $276) $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) Shareholder Servicing fees – Class A (Note 6) Shareholder Servicing fees – Class C (Note 6) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Registration fees Custody fees (Note 4) Audit fees Legal fees Chief Compliance Officer fee (Note 4) Reports to shareholders Trustee fees Insurance expense Other expenses Total expenses Less: Expenses waived and reimbursed by Advisor (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Net increase from payments by affiliates and net gain realized on the disposal of investments in violation of investment restrictions (Note 8) Capital gain distributions from regulated investment companies Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 13 NIEMANN TACTICAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS March 29, 2010* Year Ended through February 29, 2012 February 28, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain/(loss) on investments ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A — ) Class C — ) From net realized gain on investments Class A ) — Class C ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment loss at end of period $ ) $ — The accompanying notes are an integral part of these financial statements. 14 NIEMANN TACTICAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) A summary of share transactions is as follows: Class A March 29, 2010* Year Ended through February 29, 2012 February 28, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ Class C March 29, 2010* Year Ended through February 29, 2012 February 28, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 15 NIEMANN TACTICAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A March 29, 2010* Year Ended through February 29, 2012 February 28, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment loss(1) )^ )^ Investment restriction violation (Note 8) — Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income — ) From net realized gain on investments ) — Total distributions ) ) Paid-in capital from redemption fees ^# ^ Net asset value, end of period $ $ Total return -12.55 %** %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets:(2) Before expense reimbursement % %++ After expense reimbursement % %++ Ratio of net investment loss to average net assets:(2) Before expense reimbursement %) %)++ After expense reimbursement %) %)++ Portfolio turnover rate % %+ Recognition of investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Does not include expenses of investment companies in which the Fund invests. * Commencement of operations. ^ Based on average shares outstanding. # Amount is less than $0.01. ** Includes increase from payments made by the Advisor and net gain realized of 0.29% related to the disposal of securities held in violation of investment restrictions. Without these transactions, total return would have been -12.84%. Please refer to Note 8 for further details. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 16 NIEMANN TACTICAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class C March 29, 2010* Year Ended through February 29, 2012 February 28, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment loss(1) )^ )^ Investment restriction violation (Note 8) — Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income — ) From net realized gain on investments ) — Total distributions ) ) Paid-in capital from redemption fees ^# ^# Net asset value, end of period $ $ Total return -13.19 %** %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets:(2) Before expense reimbursement % %++ After expense reimbursement % %++ Ratio of net investment loss to average net assets:(2) Before expense reimbursement %) %)++ After expense reimbursement %) %)++ Portfolio turnover rate % %+ Recognition of investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Does not include expenses of investment companies in which the Fund invests. * Commencement of operations. ^ Based on average shares outstanding. # Amount is less than $0.01. ** Includes increase from payments made by the Advisor and net gain realized of 0.29% related to the disposal of securities held in violation of investment restrictions. Without these transactions, total return would have been -13.84%. Please refer to Note 8 for further details. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 17 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at February 29, 2012 NOTE 1 – ORGANIZATION The Niemann Tactical Return Fund (the “Fund”) is a non-diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”)as an open-end management investment company.The investment objective of the Fund is to seek long-term capital appreciation.The Fund currently offers Class A shares and Class C shares.Class A shares are subject to a maximum front-end sales load of 5.00%, which decreases depending on the amount invested.U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (the “Transfer Agent”), will assess a 1.00% contingent deferred sales charge (“CDSC”) on Class A share purchases of $1,000,000 or more if they are redeemed within twelve months of purchase, unless the dealer of record waived its commission.The Transfer Agent, will assess a CDSC of 1.00% on Class C shares redeemed within twelve months of purchase.The Fund commenced operations on March 29, 2010. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken on returns filed for open tax year 2011, or expected to be taken in the Fund’s 2012 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in 18 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at February 29, 2012, Continued accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. For the year ended February 29, 2012, the Fund made the following permanent tax adjustments on the Statement of Assets and Liabilities: Undistributed Accumulated Net Investment Net Realized Income/(Loss) Gain/(Loss) Paid-in Capital E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Redemption Fees:The Fund charges a 1.00% redemption fee to shareholders who redeem shares held for 90 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the year ended February 29, 2012, Class A and Class C shares retained $4,405 and $732 in redemption fees, respectively. G. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of February 29, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: 19 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at February 29, 2012, Continued Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of February 29, 2012: 20 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at February 29, 2012, Continued Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
